Citation Nr: 0838623	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  05-22 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hand tremors, 
also claimed as secondary to service-connected asthma.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1984.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied the benefits sought on appeal. In 
February 2006, the veteran testified at a Travel Board 
hearing at the RO.

In a March 2007 decision, the Board denied the veteran's 
claim.  The veteran appealed the decision to the United 
States Court of Appeals for Veterans Claims.  In a June 2008 
Order, the Court remanded the claim to the Board for 
readjudication in accordance with a Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further 
adjudication of the claim.

The veteran asserts that she initially noticed hand tremors 
in the 1980's, during her period of active service.  She 
states that the tremors gradually worsened over time, and 
were present throughout her service in the Reserves.  She 
asserts that because her hand tremors first manifested during 
service, she is entitled to service connection.  
Alternatively, she asserts that her hand tremors are caused 
by the medication she has been prescribed for her service-
connected asthma, and that she is therefore entitled to 
service connection for her hand tremors on a secondary basis.  
At the very least, she contends that her hand tremors are 
worsened as a result of the asthma medication.

The veteran's service medical records demonstrate that she 
sustained an injury to her left index finger in March 1983.  
Aside from this injury, there are no references to the 
veteran's hands in her service medical records.  There is no 
record of a complaint or diagnosis of hand tremors during 
service.

The veteran acknowledges that she did not complain about or 
seek treatment for her hand tremors in service.  Despite her 
failure to formally note the problem in service, she asserts 
that the tremors were present at that time, and have since 
persisted.

Post-service medical records demonstrate conflicting reports 
of the veteran having reported to treating physicians that 
she initially noticed her hand tremors in approximately 1990.  
On private examination in September 2003, the veteran stated 
that she had noticed the development of tremors over the past 
two years.  At the time of the September 2003 examination, 
she was diagnosed with left ulnar neuropathy at the elbow, 
and upper extremity tremor, mixed features of resting versus 
intention tremor.  It was questioned whether the tremor might 
be an early parkinsonian tremor.

On VA examination in June 2004, the examiner opined that it 
"might be just as likely as not that the [veteran's] fine 
tremors originally occurred while [she] was in active 
military service."  No rationale for the opinion was 
provided.  In a September 2004 addendum to the examination, 
the examiner clarified her findings.  After being questioned 
as to whether the veteran's hand tremors were related to the 
March 1983 injury to her left index finger, the examiner 
stated that it was unlikely that the tremors were related to 
the injury.  In her opinion, the veteran's hand tremors were 
not service-connected and were not caused by any injury 
during service.  Again, no rationale for the opinion was 
provided.

In a December 2004 letter, the veteran's primary care 
physician submitted a letter to VA in support of the 
veteran's claim.  In this letter, the physician stated that 
it was possible that the beta agonists prescribed for the 
veteran's asthma contributed to her tremors, as tremors were 
a known side effect of beta agonists.

On VA respiratory examination in February 2005, the examiner, 
in addressing whether the veteran's hand tremors were related 
to her asthma medication, stated that her tremors were not 
likely due to her asthma medication.  However, it was likely 
that a nebulizer treatment in the emergency room, as 
described by the veteran, would have temporarily worsened the 
tremors.  The examiner did not opine as to the effect of the 
veteran's regular asthma medication on her tremors, or 
whether the two were etiologically related, and did not 
provide a rationale for the finding that the tremors were not 
caused by her regular asthma medication.  Additionally, the 
VA examiner did not comment on the December 2004 letter 
submitted by the veteran's primary care physician.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  The 
failure of the examiners thus far to address the etiology of 
the veteran's hand tremor disorder, or to provide adequate 
rationale for the conclusions that her hand tremors are not 
likely related to either her period of active service or to 
the medication prescribed for her service-connected asthma 
renders the examinations inadequate for rating purposes.  A 
remand for opinions with adequate rationale is therefore 
required.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a 
neurological examination (or any other 
specialization, as appropriate) with a 
physician who has not previously examined 
the veteran for the purpose of 
ascertaining the nature and etiology of 
her hand tremor disorder.  All indicated 
tests deemed necessary by the examiner 
should be accomplished.  The claims file 
must be reviewed by the examiner, and the 
examiner should state that the claims 
file was reviewed in the report 
provided.  A complete rationale, with 
discussion of medical findings and 
research, must be provided for all 
conclusions and opinions.  The examiner 
should provide opinions as to whether the 
veteran's hand tremors are in any way 
causally or etiologically related to her 
period of active service.  Specifically, 
the examiner should provide opinions as 
to the following:

a.  Is it at least as likely as not 
(50 percent probability or greater) 
that the veteran's hand tremor 
disorder first manifested during her 
period of active service?  In 
addressing this question, the examiner 
should comment as to whether it is as 
likely as not (50 percent probability 
or greater) that the veteran's hand 
tremors are related to the March 1983 
injury to the left index finger, and 
also as to whether the hand tremors 
manifested during service due to 
reasons independent of the hand 
injury.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (holding that an 
examination was inadequate where the 
examiner did not comment on the 
veteran's report of in-service injury 
but relied on the absence of evidence 
in the service medical records to 
provide a negative opinion). 

b.  If the hand tremor disorder did 
not manifest during her period of 
active service, is it at least a 
likely as not (50 percent probability 
or greater) that the veteran's hand 
tremor disorder is due to or the 
result of any disease or injury during 
her service in the Reserves?

c.  Is it at least as likely as not 
(50 percent probability or greater) 
that the veteran's hand tremor 
disorder is etiologically related to 
medication prescribed for her service-
connected asthma?  In this regard, the 
examiner should comment as to whether 
the medication prescribed for the 
veteran's asthma either caused the 
hand tremors or permanently increased 
the severity of the hand tremors 
beyond the natural course of the 
disorder.

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
time for response, then return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

